DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, species 1: C. Fig. 4 & species 2: A. an optical indicator in the reply filed on 12/15/2021 is acknowledged.  In response to the amendment filed 12/15/2021, the restriction requirement 11/12/2021 is hereby withdrawn.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both “microfluidic die” and “slot”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: at ¶ 0080 “Microfluidic volume 534 may be similar to microfluidic by 30 described above.” appears to be missing a description for “30”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the volume" in L2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 10 & 13-15 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Handique et al. (US 2007/0292941).
Regarding claim 1, Handique et al. teach:
1. A microfluidic reaction system comprising: 
microfluidic die (e.g., microfluidic cartridge 200/300) comprising a microfluidic volume (e.g., volume of the microfluidic network 201/304); 
a port (e.g., port of the inlet 202 ¶ 0263) connected to the microfluidic volume for receiving a fluid (see Figs. 10, 15-16 & ¶ 0263 for example); and 
a freeze-dried reaction agent coating at least a portion of the microfluidic volume (Claim 47).  

Regarding claims 2-5, 9, 10 & 15, Handique et al. teach:
2. The microfluidic reaction system of claim 1, wherein the microfluidic volume comprises: a slot (e.g., channel); and fluid passage having an inlet (202) connected to a first portion (e.g., 204) of the slot and an outlet (e.g., output 236) connected to a second portion (e.g., upstream channel of the output 236) of the slot (see ¶ 0263 & Fig. 10 for example) and wherein the system further comprises 
3. The microfluidic reaction system of claim 2 further comprising a heater (e.g., heater module 2020/resistive heaters) supported by the microfluidic die to heat fluid within the fluid passage (¶ 0188-0189+).  
4. The microfluidic reaction system of claim 3, wherein the heater comprises an electrical resistor (¶ 0012, 0191).  
5. The microfluidic reaction system of claim 1 further comprising an optical sensor (1220) supported by the microfluidic die opposite to the microfluidic volume (see Fig. 52).  
9. The microfluidic reaction system of claim 1 further comprising: an orifice (e.g., orifice of the output 236) exiting the volume; and a fluid actuator (e.g., Pi) proximate the orifice to eject fluid through the orifice (see Figs. 15A-15B for example).  
10. The microfluidic reaction system of claim 1, wherein the freeze-dried reaction agent comprises an optical indicator (see ¶ 0416 for example).  
15. The microfluidic reaction system of claim 1, further comprising: a heater (e.g., heater module 2020/resistive heaters) supported by the microfluidic die to heat fluid in the volume (¶ 0188-0189+); and wherein the freeze-dried reaction agent comprises one of an optical indicator and an electrochemical detection agent (see ¶ 0415-0416 for example).



13. A method of making the microfluidic reaction system of claim 1. the method comprising: 
forming a microfluidic volume (e.g., volume of the microfluidic network 201/304) in a microfluidic die (e.g., microfluidic cartridge 200/300); 
introducing a reaction agent (e.g., reagents) into the microfluidic volume (throughout the reference); and 
freeze-drying the reaction agent within the microfluidic volume (Claim 47).  

Regarding claim 14, Handique et al. teach: The method of claim 13. wherein the reaction agent comprises at least one of a coagulation agent, an optical indicator and an electrochemical detection agent (see ¶ 0415-0416 for example).  

Claim(s) 1-3, 5, 6, 8-11 & 13-15 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Cantor et al. (US 2005/0175505).
Regarding claim 1, Cantor et al. teach:
1. A microfluidic reaction system comprising: 
microfluidic die (11) comprising a microfluidic volume (e.g., volume of micro-conduit 40); 
a port (see a plurality of ports in Fig. 33 & ¶ 0086) connected to the microfluidic volume for receiving a fluid (see Fig. 33 & ¶ 0086 for example); and 
a freeze-dried reaction agent coating at least a portion of the microfluidic volume (see ¶ 0085, 0167, 0205).  

2. The microfluidic reaction system of claim 1, wherein the microfluidic volume comprises: a slot; and fluid passage having an inlet connected to a first portion of the slot and an outlet connected to a second portion of the slot (see annotated Fig. 33) and wherein the system further comprises a pump (e.g., actuators 30/peristaltic pump 46) along the passage to move fluid through the fluid passage (see Fig. 33 & ¶ 0087+).  
3. The microfluidic reaction system of claim 2 further comprising a heater (e.g., integrated heating mechanism 36) supported by the microfluidic die to heat fluid within the fluid passage (see Fig. 34 & ¶ 0073).  
5. The microfluidic reaction system of claim 1 further comprising an optical sensor supported by the microfluidic die opposite to the microfluidic volume (¶ 0231-0237).  
6. The microfluidic reaction system of claim 1 further comprising a pair of spaced electrodes (e.g., working electrode 16, counter electrode 18, reference electrode 24) along the microfluidic volume (see ¶ 0057, 0058, 0065 & 0240-0243 for example).  
8. The microfluidic reaction system of claim 1 wherein the microfluidic volume comprises a first sub volume and a second sub volume, wherein the freeze-dried reaction agent coats the first sub volume and wherein the microfluidic reaction system further comprises a second freeze-dried reaction agent, different than the first freeze-dried reaction agent, coating the second sub volume (see ¶ 0085 
9. The microfluidic reaction system of claim 1 further comprising: an orifice (e.g., orifice of the outlet) exiting a volume; and a fluid actuator (e.g., actuators 30) proximate the orifice (see Fig. 33 for example).  
10. The microfluidic reaction system of claim 1, wherein the freeze-dried reaction agent comprises an optical indicator (¶ 0167).  
11. The microfluidic reaction system of claim 1, wherein the freeze-dried reaction agent comprises an electrochemical detection agent (see e.g., potentiometric and amperometric detection ¶ 0145, 0226-0230, 0239-0241).  
15. The microfluidic reaction system of claim 1, further comprising: a heater (e.g., integrated heating mechanism 36) supported by the microfluidic die to heat fluid in the volume (see Fig. 34 & ¶ 0073); and wherein the freeze-dried reaction agent comprises one of an optical indicator and an electrochemical detection agent (¶ 0167).


    PNG
    media_image1.png
    918
    1100
    media_image1.png
    Greyscale

Regarding claim 13, Cantor et al. teach:
13. A method of making the microfluidic reaction system of claim 1, the method comprising: 
forming a microfluidic volume (e.g., volume of micro-conduit 40) in a microfluidic die (11); 
introducing a reaction agent (e.g., reactants) into the microfluidic volume (¶ 0167); and 
freeze-drying the reaction agent within the microfluidic volume (see ¶ 0167).  .  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. (US 2005/0175505) in view of Handique et al. (US 2007/0292941).
Regarding claim 4, although Cantor et al. teach the use of resistors (¶ 0090-0091), the reference does not explicitly teach the heater comprises an electrical resistor.  
See Handique et al. above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the heater of Cantor et al. with the resistor heater of Handique et al. to heat fluid at specified locations of the microfluidic cartridge (Handique et al. ¶ 0188-0191+).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claim 7, Cantor et al. teach: The microfluidic reaction system of claim 1 further comprising: a proud structure rising within the microfluidic volume (see Fig. 34 showing the integrated heating mechanism 36 positioned in a proud structure).  However, Cantor et al. do not explicitly teach an electrical resistor supported by the proud structure.
See Handique et al. above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the heater of Cantor et al. with the resistor heater of Handique et al. to heat fluid at specified locations of the microfluidic cartridge (Handique et al. ¶ 0188-0191+).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. (US 2005/0175505).
Regarding claim 12, Cantor et al. teach various reagents impregnated along the micro-conduits (microfluidic volume) (¶ 0085), and the reagents such as heparin and surfactant are generally known to have different densities.  However, the reference does not explicitly teach wherein the freeze-dried reaction agent has a first density in a first portion of the microfluidic volume and a second density, greater than the first density, in a second portion of the microfluidic volume.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to position appropriate reaction agent of density for desired analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798